 



Exhibit 10.20
AMENDMENT NO. 1 TO OFFICE LEASE
     THIS AMENDMENT NO. 1 TO OFFICE LEASE (this “Amendment”) is made this 7th
day of July, 2005, by and between 520 Pike Street, Inc., a Delaware corporation
(“Landlord”), and Equator Technologies, Inc., a Delaware corporation (“Tenant”).
     WITNESSETH:
     RECITALS: Landlord and Tenant are now parties to that certain Office Lease
dated April 12, 2001 (the “Lease”), whereby Landlord leases to Tenant and Tenant
leases from Landlord certain premises commonly known as Suite 900 of the 520
Pike Tower located at 520 Pike Street in the City of Seattle, County of King,
State of Washington, all as more particularly described in the Lease. Landlord
and Tenant desire to change the location of the Premises, extend the term of the
Lease, provide for expansion of the Premises, grant Tenant certain options to
further expand the Premises, change the rent and make certain other changes to
the Lease. The terms and provisions of this Amendment shall be effective as of
August 15, 2005, or such later date on which the Initial Installations are
Substantially Complete (as described in Section 6 of the Workletter), but in no
event later than August 25, 2005 (the “Effective Date”), except that Sections 2
and 11 of this Amendment shall be effective on the earlier dates set forth in
such Sections. The terms and provisions of the Lease, without giving effect to
this Amendment, including without limitation, the provisions relating to the
Premises, Base Rent Additional Rent, the Base Tax Year, and the Base Expense
Year, shall remain effective for all purposes as to all periods prior to the
Effective Date. All terms used in this Amendment, but not defined in this
Amendment, shall have the same meanings ascribed to them in the Lease. This
Recital forms a contractual part of this Amendment.
     NOW, THEREFORE, in consideration of the mutual covenants contained in the
Lease and herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Landlord and Tenant hereby agree
that the Lease is amended, effective as of as of the Effective Date as follows:
     1. Article 1, Section B. of the Lease is amended to read as follows:

     
     “B. Premises:
  Suite 1375 in the Building as outlined or cross-hatched on Exhibit A-2.”

     2. Delivery of Possession of Suite 1375; Vacation of Suite 900. Landlord
shall deliver possession of Suite 1375 to Tenant on the Effective Date. Tenant
shall vacate Suite 900 on the Effective Date, in accordance with Article 23 of
the Lease and all other applicable provisions of the Lease.

1



--------------------------------------------------------------------------------



 



     3. Article 1, Section D. of the Lease is amended to read as follows:

     
     “D. Expiration Date:
  October 15, 2011, or the date which is six (6) years and two (2) months after
the Effective Date.”

     4. Article 1, Section E. of the Lease is amended to read as follows:

     
     “E. Rentable Area:
  The rentable area of the Premises shall be deemed 7,589 square feet, and the
rentable area of the Property shall be deemed 374,225 square feet, for purposes
of this Lease, subject to Article 32.”

     5. Article 1, Section F. of the Lease is amended to read as follows:

     
     “F. Tenant’s Share:
  Two and 03/100ths percent (2.02%), subject to Articles 4 and 32.”

     6. Article 1, Section G. of the Lease is amended to read as follows:

     
     “G. Base Rent:
  Base Rent shall be the following amounts per month
during the following periods:

              Monthly Period   Amount
August 15, 2005 — August 14, 2006
  $ 13,596.96  
August 15, 2006 — August 14, 2007
  $ 14,229.38  
August 15, 2007 — August 14, 2008
  $ 14,861.79  
August 15, 2008 — August 14, 2009
  $ 15,494.21  
August 15, 2009 — August 14, 2010
  $ 16,126.63  
August 15, 2010 — August 14, 2011
  $ 16,759.04  
August 15, 2011 — October 15, 2011
  $ 17,391.46  

     If the Effective Date is later than August 15, 2005, then the above rent
schedule shall be appropriately adjusted.”
     7. Article. 1, Section H. of the Lease is amended to read as follows:

     
     “H. Additional Rent:
  Tenant shall pay Tenant’s Share of Taxes and Expenses in excess of the
amounts, respectively, for the year 2005 (“Base Tax Year”) and for the year 2005
(“Base Expense Year”), as further described in Article 4.”

2



--------------------------------------------------------------------------------



 



     8. Article 1, Section J. of the Lease is amended to read as follows:

     
     “J. Security Deposit:
  $59,000.00, provided, however, that if, as of September 1, 2007, Tenant has
not been, and is not then, in default under this Lease beyond applicable notice
and cure periods, the Security Deposit shall be reduced to $27,950.00, and the
difference of $31,050.00 shall be credited against Base Rent, or, at Landlord’s
option and in lieu of such credit, refunded directly to Tenant. The Security
Deposit shall be subject to Article 16.”

     9. Termination Payment. The Lease, without giving effect to this Amendment,
provides for Base Rent, Additional Rent and other charges during the period from
August 15, 2005 to September 30, 2006, of approximately $750,000. In
consideration of the termination of the original terms of the Lease, Tenant
agrees to pay to Landlord a termination payment equal to the sum of Four Hundred
Thousand and No/100 Dollars ($400,000), without interest (the “Termination
Payment”), payable in seventy-three (73) equal monthly installments of Five
Thousand Four Hundred Seventy-nine and 45/100 Dollars ($5,479.45) on the first
day of each month commencing on September 1, 2005, and ending on September 1,
2011 (the “Amortization Rent”). If the Lease is terminated due to destruction of
the Building and/or the Premises or a taking of the Building and/or the Premises
by condemnation during the period from September 1, 2005 to September 30, 2006,
then the Termination Payment shall be reduced by an amount that is in the same
ratio to the Termination Payment as the number of days from the date of such
destruction or taking to September 30, 2006 bears to the total number of days
from September 1, 2005 to September 30, 2006. If the Lease is terminated for any
reason, including the destruction of the Building and/or the Premises or a
taking of the Building and/or the Premises by condemnation, Tenant’s obligation
to pay the Termination Payment (as the Termination Payment may be reduced
pursuant to this Section) to Landlord shall survive the termination of the
Lease. If the Termination Payment is reduced pursuant to this Section, then the
Amortization Rent shall be proportionately reduced.
     10. Condition of Premises; Landlord’s Contribution; Tenant Improvements.
Tenant accepts Suite 1375 in its “AS IS” condition. Landlord shall provide a
tenant improvement allowance for permanent improvements to the Premises,
including telephone cabling, data cabling, and other low voltage cabling, of
Twelve and 50/100 Dollars ($12.50) times the number of rentable square feet of
space in the Premises, for a total tenant improvement allowance of Ninety-four
Thousand Eight Hundred Sixty-two and 50/100 Dollars ($94,862.50) (“Landlord’s
Contribution”). If the cost of the tenant improvements is more than Landlord’s
Contribution, Tenant shall pay such excess cost. If the cost of the tenant
improvements is less than Landlord’s Contribution, then Tenant may apply the
unused portion of Landlord’s Contribution to pay for permanent improvements to
the Must Take Expansion Space, including telephone cabling, data cabling, and
other low voltage cabling. Landlord and Tenant shall enter into the Workletter
attached to this Amendment as Exhibit B (the “Workletter”), which shall govern
construction of the tenant improvements.

3



--------------------------------------------------------------------------------



 



     11. Landlord’s Additional Contribution. Landlord shall provide an allowance
of One Hundred Fifty-nine Thousand Five Hundred Fourteen and No/100 Dollars
($159,514.00) (“Landlord’s Additional Contribution”) to Tenant for Tenant’s
relocation costs, moving costs, tenant improvement costs and other related
costs. The Landlord’s Additional Contribution shall be paid within thirty
(30) days of the date Tenant vacates Suite 900.
     12. Must Take Expansion Space. Landlord shall deliver vacant possession of
Suite 1340, consisting of 2,249 rentable square feet of space (the “Must Take
Expansion Space”), to Tenant promptly after the existing lease covering the Must
Take Expansion Space expires or after Landlord relocates the existing tenant of
the Must Take Expansion Space, and the Premises shall be expanded to include the
Must Take Expansion Space upon such delivery of possession. The existing lease
covering the Must Take Expansion Space expires on September 30, 2006. Base Rent
shall commence sixty (60) days after delivery of possession of the Must Take
Expansion Space to Tenant (the “Must Take Expansion Space Rent Commencement
Date”). Base Rent per month for the Must Take Expansion Space shall be equal to
2,249, times the applicable rate per square foot per year set forth in the below
Rent Schedule, divided by twelve (12). Tenant will accept the Must Take
Expansion Space in its then “AS IS” condition. Landlord shall provide a tenant
improvement allowance for permanent tenant improvements to the Must Take
Expansion Space, including telephone cabling: data cabling, and other low
voltage cabling, of Twelve and 50/100 Dollars ($12.50) times the number of
rentable square feet of space in the Must Take Expansion Space (the “Must Take
Expansion Space Landlord Contribution”). If the cost of the tenant improvements
to the Must Take Expansion Space is less than the portion of Landlord’s
Contribution, if any, applied to pay for tenant improvements to the Must Take
Expansion Space and the Must Take Expansion Space Landlord Contribution, then
Landlord and Tenant shall split the savings equally
Rent Schedule

              Rate per Square Period   Foot per Year
August 15, 2005 — August 14, 2006
  $ 21.50  
August 15, 2006 — August 14, 2007
  $ 22.50  
August 15, 2007 — August 14, 2008
  $ 23.50  
August 15, 2008 — August 14, 2009
  $ 24.50  
August 15, 2009 — August 14, 2010
  $ 25.50  
August 15, 2010 — August 14, 2011
  $ 26.50  
August 15, 2011 — October 15, 2011
  $ 27.50  

Tenant’s Share shall be appropriately adjusted sixty (60) days after delivery of
possession of the Must Take Expansion Space to Tenant. If the Premises have not
otherwise been expanded prior to that time, then Tenant’s Share shall be
increased to two and 63/100ths percent (2.63%) sixty (60) days after delivery of
possession of the Must Take Expansion Space to Tenant.

4



--------------------------------------------------------------------------------



 



     13. Temporary Space. Landlord shall deliver possession of Suite 1210,
consisting of 2,382 rentable square feet of space (the “Temporary Space”), to
Tenant the day after execution of this Amendment by both parties (the “Temporary
Space Delivery Date”). Tenant shall lease the Temporary Space from Landlord from
the Temporary Space Delivery Date to the Must Take Expansion Space Rent
Commencement Date. No Base Rent shall be payable by Tenant for the Temporary
Space, however, Tenant shall pay to Landlord Tenant’s Temporary Space Share of
Taxes and Expenses (as defined in the Lease) during the period from the
Temporary Space Delivery Date to the Must Take Expansion Space Rent Commencement
Date. Tenant’s Temporary Space Share is 64/100ths percent (.64%). Landlord
estimates that Taxes and Expenses will be Ten and 28/100 Dollars ($10.28) per
square foot during calendar year 2005. Tenant acknowledges that Tenant’s
Temporary Space Share shall apply to the total amount of Taxes and Expenses,
rather than to increases in Taxes and Expenses over the Base Tax Year and the
Base Expense Year, respectively. Tenant shall vacate the Temporary Space within
ten (10) days after the Must Take Expansion Space Rent Commencement Date, in
accordance with Article 23 of the Lease and all other applicable provisions of
the Lease.
     14. Option to Expand. Tenant shall have the right, at its option, to expand
the Premises to include any or all of the spaces described below (each, an
“Expansion Space”) as of the dates set forth below (each, an “Availability
Date”), by giving Landlord notice to such effect (the “Expansion Notice”) not
less than three (3) months before the relevant Availability Date, or, if the
relevant Expansion Space remains or becomes vacant and legally available for
lease after the Availability Date, by giving Landlord notice to such effect (the
“Expansion Notice”) not less than three (3) months before the anticipated
commencement date as to the relevant Expansion Space set forth in the Expansion
Notice (the “Expansion Space Commencement Date”). Landlord, at its option, may
waive the requirement for three (3) months prior notice by giving notice to such
effect to Tenant, and, if Landlord does so, then the Expansion Space
Commencement Date shall be ten (10) days after receipt of Tenant’s Expansion
Notice. Landlord shall deliver possession of each Expansion Space to Tenant in
its “AS IS” condition on the Availability Date, the Expansion Space Commencement
Date, or the date ten (10) days after receipt of Tenant’s Expansion Notice, as
applicable. As of the Availability Date, the Expansion Space Commencement Date,
or the date ten (10) days after receipt of Tenant’s Expansion Notice, as
applicable, the Expansion Space shall be added to the Premises, and as of the
date sixty (60) days after the Availability Date, the Expansion Space
Commencement Date, or the date ten (10) days after receipt of Tenant’s Expansion
Notice, as applicable, the Base Rent shall be increased by the then current Fair
Market Value of the relevant Expansion Space, and Tenant’s Share shall be
appropriately adjusted. The term “Fair Market Value” shall mean the then
prevailing market rate per square foot for full service base rent for tenants of
comparable quality for leases in comparable Class A office buildings of
comparable age, use, location and quality in the Central Business District of
Seattle, Washington taking into consideration the extent of the availability of
space as large as the Premises in the marketplace and all other economic terms
then customarily prevailing in the marketplace, all as

5



--------------------------------------------------------------------------------



 



reasonably determined by Landlord, times the number of rentable square feet of
space in the relevant Expansion Space. No real estate commissions shall be
payable by Landlord with respect to any of the Expansion Spaces.

              Space   Area   Availability Date    
Suite 1320
  1,324 RSF   November 1, 2008    
Suite 1330
  778 RSF   January 1, 2009    
Suite 1310
  1,331 RSF   August 1,2009    

If an Expansion Space remains or becomes vacant and legally available for lease
after the Availability Date; if Tenant gives an Expansion Notice to Landlord as
to such Expansion Space, and if Landlord is then engaged in negotiations with
one or more third parties to lease part or all of such Expansion Space, then
Tenant shall elect to either (i) give Landlord ninety (90) days to complete such
negotiations, and, if Landlord completes such negotiations, then Landlord shall
have the right to lease such Expansion Space to such third party or parties, or
(ii) lease all of such Expansion Space from Landlord on the terms and
conditions, including Base Rent, Additional Rent and other terms and conditions
set forth in Landlord’s last offer to such third party or parties.
     15. Parking. Tenant shall have the right to use one (1) parking stall in
the parking garage of the Building per each 1,450 rentable square feet of space
in the Premises from time to time. All such parking stalls shall be on a
non-exclusive and unreserved basis. Based on 7,589 rentable square feet of space
in the Premises, and either 2,382 rentable square feet of space in the Temporary
Space, or 2,249 rentable square feet of space in the Must Take Expansion Space,
Tenant shall have the right to use up to seven (7) parking stalls in the parking
garage of the Building. Tenant shall pay Landlord’s current rates for such
parking stalls used during the Term. Upon Landlord’s request, Tenant shall
execute the parking garage operator’s standard form of parking agreement.
     16. Replacement of Exhibit. Exhibit A-2 of the Lease is replaced with
Exhibit A-2 of this Amendment attached hereto
     17. No Other Modification. Except as expressly amended herein, all of the
terms, conditions and provisions of the Lease shall remain unmodified and in
full force and effect.

6



--------------------------------------------------------------------------------



 



     DATED the date and year first above written.

            LANDLORD:

520 PIKE STREET, INC.,
a Delaware corporation
      By:   /s/ Paul A. Galiano       PAUL A. GALIANO       Its:  VICE PRESIDENT


TENANT:

Equator Technologies, Inc., a Delaware
corporation
      By:   /s/ Jeff Bouchard       Its:  Secretary
   

7